OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 20, 1973, and maintained an office in Auburn. On December 22, 1997, respondent was convicted upon his plea of guilty in the Federal District Court for the Northern District of New York of knowing possession of a firearm at a time when he was an unlawful user of a controlled substance, in violation of 18 USC § 922 (g). There is no corresponding felony in New York. Inasmuch as respondent was convicted of a serious crime, however, this Court, on February 5, 1998, entered an order *5suspending respondent and directing him to show cause why a final order of discipline should not be entered pursuant to Judiciary Law § 90 (4) (d) and (g). Respondent appeared before the Court and requested a hearing on matters in mitigation and a Referee was appointed to conduct a hearing. The Referee filed a report that petitioner moves to confirm and respondent cross-moves to affirm in part and disaffirm in part. On June 24, 1998, respondent was sentenced in Federal District Court to a 16-month term of incarceration, followed by a two-year term of supervised probation.
We confirm the findings of fact in the Referee’s report with the exception of finding 11, which relates to the firing capacity of the weapon possessed by respondent. Inasmuch as respondent pleaded guilty to possession of a firearm and not to possession of a machine gun, it is unnecessary to determine whether the firearm in question fires automatically.
After consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of five years, effective September 30, 1998, and until further order of the Court.
Green, J. P., Pine, Callahan, Boehm and Fallon, JJ., concur.
Order of suspension entered.